Citation Nr: 1023627	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  02-17 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from November 1954 to 
November 1956.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from December 2001 and July 2005 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which, in 
pertinent part, denied service connection for a low back 
disability and granted entitlement to service connection for 
bilateral hearing loss with an initial noncompensable rating 
assigned effective June 14, 2005.  

In March 2006, the Board denied the claim for entitlement to 
service connection for a low back disability.  The Veteran 
appealed the denial to the Court of Appeals for Veterans 
Claims (Court).  In May 2007, the Court granted a Joint 
Motion for Remand filed by the parties, and vacated and 
remanded the claim for service connection for a low back 
disability.  The appeal was returned to the Board and in 
January 2008, the Board again denied the claim for service 
connection for a low back disability as well as a claim for 
entitlement to an initial compensable rating for bilateral 
hearing loss.  The Veteran again appealed the denial of his 
claims to the Court.  In a November 2009 memorandum decision, 
the January 2008 Board decision was vacated with respect to 
the claims for entitlement to service connection for a low 
back disability and an initial compensable rating for hearing 
loss.  These claims were then remanded and are currently 
before the Board for further action. 

In December 2002, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of the hearing is of record.  In April 2005, the Veteran 
requested that an additional hearing be scheduled; however, 
his November 2006 substantive appeal specifically noted that 
he did not want a hearing.  Therefore, the Board finds that 
the Veteran has withdrawn his request for a hearing.  See 38 
C.F.R. § 20.702(e) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In its November 2009 memorandum decision, the Court ordered 
that the Board should provide adequate reasons and bases for 
its decision not to provide the Veteran additional VA 
examinations with respect to the claims on appeal.  After 
further review of the record, the Board finds that such 
examinations are appropriate and the case is therefore 
remanded to allow for the scheduling of such VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination of his low back.  The claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

After reviewing the claims folder, the 
examiner should proffer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
any currently diagnosed low back 
disability is etiologically related to 
any incident of the Veteran's active duty 
service, including his reported fall 
during basic training.    

The examiner is advised that the Veteran 
is competent to report when the onset of 
his symptoms occurred and his reports 
must be considered.  The rationale for 
any opinions should also be provided.

2.  Schedule the Veteran for a VA 
audiological examination to assess the 
severity of his service-connected 
bilateral hearing loss disability.  The 
claims folder must be made available to 
and reviewed by the examiner.  The 
evaluation should be in accordance with 
the criteria delineated in 38 C.F.R. § 
4.85 and should include testing of pure 
tone criteria at 1,000, 2,000, 3,000, and 
4,000 Hertz and speech recognition scores 
using the Maryland CNC Test.  The 
objective findings and the Veteran's 
subjective complaints should be recorded 
in detail.  

3.  Readjudicate the claims with 
consideration of all evidence.  If the 
claims remain denied, another SSOC should 
be issued before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



